Title: General Orders, 20 April 1776
From: Washington, George
To: 

 

Head Quarters, New-York, April 20th 1776
Parole Hartley.Countersign Newnham.


The General is much surprised, that notwithstanding the Order of the 14th Instant, he is without those Returns, he then called for—He again repeats the Order, and once for all requests, that he may not in future, have occasion to issue two Orders to the same purpose—Returns from every Corps are to be made regularly at orderly time every Saturday.
James Henry, Serjeant, Samuel Smith, serjt[,] Jno. McKenny, Corporal, and Richard Taylor, Matross, belonging to Company of Artillery commanded by Capt. Hamilton, tried at a late General Court Martial whereof Col. stark was President for “Mutiny”—The Court find the Prisoners James Henry and John McKinney guilty of the Charge, and therefore sentence Jams Henry to be reduced to the Ranks and mulcted one Months pay, and John McKenney to be reduced to a Matross, and to be imprison’d a fortnight—The Court finding Samuel Smith, and Richard Taylor, guilty of Disobedience of orders, sentence them to be reprimanded by the Captain, at the head of the company.
The General approves the proceedings of the above Court Martial, and orders that serjt James Henry and Corpl John McKenney, as they have not paid for their Cloathing, to be stripped and discharged the Company, and the sentence of the Court martial, upon serjt Smith, and Richd Taylor, to be executed to morrow morning at Guard mounting.
Lawrence Ferguson tried by the above Court Martial for “striking Lieut. Johnston,” is found guilty by the Court, and sentenced to receive twenty Lashes on his bare back, the General approves the sentence, and orders the execution of it, to morrow morning at Guard Mounting.
